UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q x Quarterly report pursuant Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2013 o Transition report pursuant Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to 000-54732 (Commission file number) PRIVILEGED WORLD TRAVEL CLUB, INC. (Exact name of registrant as specified in its charter) Delaware 45-5312769 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1 Blackfield Drive Tiburon, California (Address of principal executive offices) (Zip Code) (415) 888-2478 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x On November 8, 2013, 26,036,525 shares of the registrant's common stock were outstanding. TABLE OF CONTENTS Page Number PART I – FINANCIAL INFORMATION 3 Item 1.Financial Statements 14 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3.Quantitative and Qualitative Disclosures About Market Risk 19 Item 4.Controls and Procedures Part II.OTHER INFORMATION Item 1.Legal Proceedings 20 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 6.Exhibits 21 SIGNATURES 22 2 PART I – FINANCIAL INFORMATION Item 1.Financial Statements PRIVILEGED WORLD TRAVEL CLUB, INC. (formerly known as APEX 4 Inc.) (A Development Stage Company) BALANCE SHEETS September 30, December 31, (unaudited) ASSETS CURRENT ASSETS: Cash $ $ Prepaid consulting - Total current assets INTANGIBLE ASSET TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Accounts payable $ $ Due to related party TOTAL CURRENT LIABILITIES $ $ COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' DEFICIT: Preferred stock, $0.0001 par value, 5,000,000 authorized shares, none shares issued and outstanding Common stock, $0.0001 par value, 100,000,000 authorized shares,21,536,525 and 18,451,125 shares issued and outstanding Additional paid-in capital Deficit accumulated during development stage $ ) $ ) Total stockholders' deficit ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these financial statements. 3 PRIVILEGED WORLD TRAVEL CLUB, INC. (formerly known as APEX 4 Inc.) (A Development Stage Company) STATEMENT OF OPERATIONS (unaudited) Cumulative Three Months Three Months From May 18, 2012 Nine Months From May 18, 2012 Ended Ended (Date of Inception) Ended (Date of Inception) September 30, September 30, To September 30, September 30, To September 30, Revenue $
